DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20190374173 (Kiani et al.) in view of UK Patent Application Publication No. GB2349818 (Davies et al).
Regarding claim 1, US Patent Application Publication No. 20190374173 (Kiani et al.) discloses: “an opioid overdose treatment assembly being configured to release a pre-determined amount of a medication to a person overdosing on an opioid, said assembly comprising: a housing ([0011]: “The system can further comprise a housing that houses the sensor, the signal processor, and the drug delivery device”; [0090]: “a physiological parameter monitoring assembly to detect physiological parameters of an opioid user can comprise determining a physiological condition of the opioid user based at least in part on the physiological parameters, and providing notifications based at least in part on the physiological condition of the opioid user. The physiological parameter monitoring assembly can be a pulse oximeter that includes a sensor and a signal processing device”) being attached to a band ([0109]: “The sensor 102 can be a ring on the user's finger or a bracelet on the user's wrist, and the signal processing device 110 can be within an arm band hidden under the user's sleeve”) wherein said housing is configured to be worn on a user  ([0109]: “The sensor 102 or the sensor 102 and the signal processing device 110 can be integrated into a fitness device worn on the user's wrist”; [0129]: “FIG. 6I illustrates a physiological parameter assembly 690 comprising a sensor 102 and a signal processing device 110 that can be worn as a glove”); a communicator (FIG. 14: 1404) being coupled to said housing, said communicator being in wireless communication ([0243]: “The transceiver 1404 sends the sensor data via the one or more antenna 1414 to at least one of the mobile device 120, the server, and the hub for processing. Once the data is processed, the transceiver 1404 can receive via one or more antenna 1414 a signal indicating that the opioid overdose event is occurring or soon will be occurring”) with a communication network  (FIG. 18A: 1812; [0255]: FIG. 18A is a block diagram of an example opioid use monitoring system 1800 that includes a sensor 1802, a delivery device 1804, a medical monitoring hub device 1806, and a network 1812 such as the Internet hosting a cloud server”; “The sensor 1802 can includes the signal processing device 110 to process the raw sensor data”; [0259]: The sensor 1802 can monitor the user's physiological parameters and transmit the raw sensor data to the delivery device 1804, via wired or wireless communication. Optionally, the sensor 1802 can transmit the raw sensor data to the hub device 1806, via wired or wireless communication”) thereby facilitating said communicator to be in communication with emergency responders, said communicator transmitting an emergency alert to the emergency responders when said communicator is turned on for alerting the emergency responders that the user is suffering from the opioid overdose” ([0259]: “When an opioid overdose event is imminent or occurring, the cloud server can transmit to the delivery device 1804 via the hub device 1806 instructions to activate and deliver the opioid receptor antagonist, such as Naloxone. The cloud server can further transmit messages to contacts 1814, such as friends, family, emergency personnel, caregivers, police, ambulance services, other addicts, hospitals and the like. The hub device 1806 can send the delivery device 1804 instructions to activate”).
However, Kiani et al. does not clearly disclose the remaining limitations of the claim.  To that end, Davies et al. discloses: “an inhaler (FIG. 1: 1; ABSTRACT: “A spray applicator (1) is to administer an opioid antagonist selected from naloxone and/or naltrexone”) being coupled to said housing (FIG. 1: 4-8; Pg. 4, lines 28 – Page 5, line 2: “The applicator comprises a body part 4 moulded from a flexible plastics material and having a projecting part 5 suitably sized for insertion into a nostril. The projecting part 5 has an internal tube 6 (shown in broken lines in Figure 1), which extends from the tip 7 to approximately the junction between part 5 and the main body part 8”), said inhaler containing an aerosolized medication (ABSTRACT: “A pharmaceutical composition for nasal or oral administration is also disclosed which comprises an opioid antagonist, such as naloxone and/or naltrexone, and which comprises a water-susceptible solid carrier admixed with the opioid antagonist”; Pg. 4, line 20: “The powdered product could be packaged in an aerosol”) for treating an opioid overdose (Claim 16: “the manufacture of a device for reviving a person suffering from opioid overdose”), said inhaler being actuatable to release a pre-determined amount of the aerosolized medication for inhalation by the user (FIG. 1: 1; ABSTRACT: “The applicator is capable of delivering single or multiple doses of the antagonist through a projecting delivery portion (5) which is shaped or dimensioned for introduction into the nose or mouth”) when the user is suffering from an opioid overdose” (Claim 17: “the manufacture of a pharmaceutical for reviving a person suffering from opioid overdose”),.  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kiani et al. with the invention of Davies et al. to obtain a naloxone inhaler/applicator that is dimensioned for introduction into the nose or mouth (e.g., see Davies et al. @ ABSTRACT).
With respect to claim 2, Kiani et al. discloses: “a control circuit (FIG. 14: 1402) being positioned in said housing, said control circuit receiving a dispense input and an alert input” ([0245]: “The processing circuitry 1402 can determine that the opioid overdose event is occurring or will soon occur by processing the sensor data from the local opioid overdose detector sensor 1406 or can receive an indication from the transceiver 1404 that the opioid overdose event is occurring or will soon occur”; [0249]: “At step 1505, the activation circuitry 1400 receives an alarm signal indicting an overdose event. At step 1505, the counter is incremented. At step 1515, the processing circuitry 1402 transmits activation signal to the delivery circuitry to deliver the medication to the user”).
In addition, Davies et al. discloses: “said housing (FIG. 1: 8) has an outer wall (FIG. 1: 4), said outer wall having a bottom side (Pg. 5, lines 9-10: “The assembly consisting of the reservoir 2 and piston 3 and piston rod 10 are fitted into the body 4”), a top side (FIG. 1: 13, 14) and a first lateral side (FIG. 1: 1).
Regarding claim 3, Davies et al. discloses: “said inhaler includes a reservoir (FIG. 1: 2) being positioned within said housing (FIG. 1: 2-4, 10; Pg. 5, lines 9-10: “The assembly consisting of the reservoir 2 and piston 3 and piston rod 10 are fitted into the body 4”), said reservoir containing the aerosolized medication” (Pg. 4, lines 18-20: “The resulting solution was spray dried or freeze dried to form a fine powder containing 2% of naloxone HCL The powdered product could be packaged in an aerosol”).
With respect to claim 4, Davies et al. discloses: “said inhaler includes a dispenser (FIG. 1: 5) being positioned in said housing (Pg. 5, lines 9-10: “The assembly consisting of the reservoir 2 and piston 3 and piston rod 10 are fitted into the body 4”), said dispenser being in fluid communication with said reservoir, said dispenser receiving the pre-determined amount of the aerosolized medication from said reservoir” (FIG. 1: 1, 2, 5; Pg. 1, lines 13-16: “a spray applicator having a solution of an opioid antagonist selected from naloxone and/or naltrexone contained in a reservoir therein, the applicator being capable of delivering single or multiple doses of an efficacious amount of said antagonist from the reservoir”).
Regarding claim 5, Kiani et al. disclose: “said control circuit receives said dispense input” ([0245]: “The processing circuitry 1402 can determine that the opioid overdose event is occurring or will soon occur by processing the sensor data from the local opioid overdose detector sensor 1406 or can receive an indication from the transceiver 1404 that the opioid overdose event is occurring or will soon occur”; [0249]: “At step 1505, the activation circuitry 1400 receives an alarm signal indicting an overdose event. At step 1505, the counter is incremented. At step 1515, the processing circuitry 1402 transmits activation signal to the delivery circuitry to deliver the medication to the user”).
In addition, Davies et al. discloses: “said dispenser (FIG. 1: 5) extends outwardly through said top side (FIG. 1: 13, 14) of said outer wall (FIG. 1: 4) of said housing (FIG. 1: 8), said dispenser having a distal end with respect to said top side (FIG. 1: 13, 14), said distal end having an opening thereon (FIG. 1: 9) for spraying the aerosolized medication (Pg. 5, line 2-3: “At its distal end, tube 6 is joined to the inside of the projecting part 5, e.g. by forming part of an integral moulding, and communicates with a discharge orifice 9”), said dispenser being actuated to spray the pre-determined amount of the aerosolized medication” (FIG. 1: 2, 5, 6, 9-14; Pg. 5: lines 13-18: “With the part 5 in the patient's nostril, pressure is applied to the free end of the reservoir, e.g. by placing the fore-finger and second finger on the surfaces 13,14 and the thumb on the end of the reservoir and squeezing. This forces liquid from the reservoir along passage 11, out of cross bore 12 and into the tube 6. Continued pressure forces liquid in a spray out of orifice 9 by the rod 10 acting as a piston in the tube 6”).
With respect to claim 6, Kiani et al. discloses: “said dispense button (FIG. 14: 1410; [0242]: “a plurality of delivery circuitry and mechanisms 1410”) being electrically coupled to said control circuit (FIG. 14: 1402, 1410; [0245]: “The processor 1402 can generate one or more activate signals ACTIVATE(1) to ACTIVATE(N) to the delivery systems DELIVERY(1) to DELIVERY(N), respectively, to dispense one or up to N doses of the medication”), said control circuit receiving said dispense input when said dispense button is depressed” ([0245]: “The processing circuitry 1402 can determine that the opioid overdose event is occurring or will soon occur by processing the sensor data from the local opioid overdose detector sensor 1406 or can receive an indication from the transceiver 1404 that the opioid overdose event is occurring or will soon occur”; [0249]: “At step 1505, the activation circuitry 1400 receives an alarm signal indicting an overdose event. At step 1505, the counter is incremented. At step 1515, the processing circuitry 1402 transmits activation signal to the delivery circuitry to deliver the medication to the user”).
In addition, Davies et al. discloses: “said inhaler (FIG. 1: 1) includes a dispense button (FIG. 1: 2) being movably coupled to said bottom side of said outer wall of said housing (FIG. 1: 2, 5, 6, 9-14; Pg. 5: lines 13-18: “With the part 5 in the patient's nostril, pressure is applied to the free end of the reservoir, e.g. by placing the fore-finger and second finger on the surfaces 13,14 and the thumb on the end of the reservoir and squeezing. This forces liquid from the reservoir along passage 11, out of cross bore 12 and into the tube 6. Continued pressure forces liquid in a spray out of orifice 9 by the rod 10 acting as a piston in the tube 6”), 
Regarding claim 7, Kiani et al. discloses: “further comprising a pulse oximeter being coupled to said outer wall of said housing wherein said pulse oximeter is configured to sense blood oxygen levels of the user ([0105]: “The pulse oximeter generates a blood-volume plethysmograph waveform from which oxygen saturation of arterial blood, pulse rate, and perfusion index, among other physiological parameters, can be determined”), said pulse oximetry unit being electrically coupled to said control circuit” ([0105]: “The sensor 102 and the signal processing device 110 can comprise a pulse oximeter”).
With respect to claim 8, Kiani et al. discloses: “further comprising a power supply being positioned within said housing (FIG. 14: 1412), said power supply being electrically coupled to said control circuit (FIG. 14: 1402), said power supply comprising at least one battery” (FIG. 14: 1410, 1412; [0242]: “A battery 1412 can be used to power the activation circuitry 1400”).
Regarding claim 9, Kiani et al. discloses: “said communicator comprises a transceiver being coupled to said housing ([0011]: “The system can further comprise a housing that houses the sensor, the signal processor, and the drug delivery device. The drug delivery apparatus can further include a first antenna and a first processor in communication with the first antenna, where the sensor can further include a second antenna and a second processor in communication with the second antenna”), said transceiver being electrically coupled to said control circuit (FIG. 14: 1402, 1414), said transceiver being in wireless communication with the communication network ([0011]: “the first and second processors can be configured to provide wireless communication”), said transceiver being actuated to broadcast the emergency alert to the emergency responders when said control circuit receives said alert input” ([0259]: “When an opioid overdose event is imminent or occurring, the cloud server can transmit to the delivery device 1804 via the hub device 1806 instructions to activate and deliver the opioid receptor antagonist, such as Naloxone. The cloud server can further transmit messages to contacts 1814, such as friends, family, emergency personnel, caregivers, police, ambulance services, other addicts, hospitals and the like. The hub device 1806 can send the delivery device 1804 instructions to activate”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. in view of Davies et al., US Patent Application Publication No. 20200394895 (Frazier) and US Patent Application Publication No. 20050248453 (Fechter).
Claim 10 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Kiani et al. and Davies et al.  Thus, those limitations of claim 1 that are recited in claim 10 are also disclosed by the combination of Kiani et al. and Davies et al.  
In addition, Kiani et al. further discloses: “said alert button being electrically coupled to said control circuit” (FIG. 14: 1410; [0242]: “a plurality of delivery circuitry and mechanisms 1410”; [0245]: “The processor 1402 can generate one or more activate signals ACTIVATE(1) to ACTIVATE(N) to the delivery systems DELIVERY(1) to DELIVERY(N), respectively, to dispense one or up to N doses of the medication”).
However, the combination of Kiani et al. and Davies et al. does not clearly disclose the remaining limitations of claim 10.  To that end with respect to claim 10, Frazier discloses: “said communicator includes an alert button being movably coupled to said housing ([0022]: “An activation button 34 is movably coupled to the housing 12”), said control circuit receiving said alert input when said alert button is depressed” ([0022]: “The control circuit 22 receives the alert input when the activation button 34 is depressed”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kiani et al. and Davies et al. with the invention of Frazier in order to provide the convenience of a button that is movably coupled to a housing (e.g., see Frazier @ [0022]).
However, the combination of Kiani et al., Davies et al. and Frazier does not clearly disclose the remaining limitations of the claim.  To that end, Fechter discloses: “said alert button (FIG. 7A: 73; FIG. 12: 73) being recessed into said first lateral side of said outer wall (FIG. 7A: 21; FIG. 12: 21) of said housing” (FIG. 7A: 71, 72; [0055]: “The snap shot button 73 and the emergency button 29 are both located in or on the front face 21”; FIG. 12: 71, 72; [0057]: “button 73 may be recessed from the front wall 21”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kiani et al., Davies et al. and Frazier with the invention of Fechter in order to provide a recessed button to avoid inadvertently pressing the button (e.g., see Fechter @ [0057]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                                	6/8/2022
Primary Examiner  			AU2644